CONCURRING AND DISSENTING OPINION BY
Senior Judge FRIEDMAN.
While I agree with the majority’s disposition of the remaining issues, I disagree with its conclusion that the Stipulations of *732Fact (Stipulations) filed by Dr. Dorothy June Hairston-Brown (Claimant) and the Public School Employees’ Retirement System (PSERS) did not require the Public School Employees’ Retirement Board (Board) to credit Claimant with one year of credited service for each of the academic years in question. Therefore, I respectfully dissent on that issue.
It is well settled that stipulations of fact are binding on both the parties and the court and that the “ ‘facts effectively stipulated are controlling and conclusive.’ ” Kennedy Boulevard Associates I, L.P. v. Tax Review Board of the City of Philadelphia, 751 A.2d 719, 724 (Pa.Cmwlth.2000) (citation omitted). “ ‘Where the stipulation [is] clear and unambiguous on its face, we are prohibited from examining evidence[] as to the intent of the parties, which is not within the four corners of the stipulation.’ ” Id. (citation omitted). Unlike the majority, I believe that the Stipulations in this case are clear and unambiguous on their face.
The parties stipulated that both Laboratory Charter School of Communication and Language (Laboratory) and Ad Prima Charter School (Ad Prima) hired Claimant “as a full-time salaried employee.” (Stipulations of Fact, ¶¶ 4-5.) The parties also stipulated that: (1) Laboratory and Ad Prima reported that Claimant worked between 260 and 261 days for each of the years in question; (2) both schools paid Claimant salaries commensurate with full-time employment; and (3) Claimant contributed to PSERS based on those salaries. (Id., ¶ 7.)
Inexplicably, the majority concludes that these stipulated facts do not establish Claimant’s full-time employment status for the years in question. According to the majority, simply because Claimant was hired as a full-time employee and her employers reported how many days she worked “does not mean [that] the parties agreed [that] she actually worked that number of days.” (Majority Op. at 726.) I cannot agree.
The law is clear that stipulated facts are “controlling and conclusive.” Kennedy, 751 A.2d at 724. By signing the Stipulations, PSERS agreed that Claimant worked as a full-time, salaried employee and made the required PSERS contributions for the academic years in question. PSERS cannot now claim otherwise based on extrinsic evidence that conflicts with the stipulated facts. In my view, the Stipulations conclusively establish that, for the years in question, Claimant “actually engaged in work for [Laboratory and Ad Prima] and received regular remuneration for that work.” Hoerner v. Public School Employees’ Retirement Board, 546 Pa. 215, 227, 684 A.2d 112, 118 (1996). Accordingly, I would reverse the Board’s decision on this issue and affirm the remainder of the Board’s decision.